Citation Nr: 0634131	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-03 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 RO decision that denied service 
connection for a bilateral foot condition.  

In March 2004, the veteran testified at a personal hearing 
held at the RO before a Decision Review Officer.  In 
September 2005, the veteran testified at a personal hearing 
held at the RO before the undersigned Veterans Law Judge.  
Transcripts of these hearings were prepared and associated 
with the claims folder.  

In a December 2005 decision, the Board remanded the veteran's 
claim for service connection for a bilateral foot condition 
for additional development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran is shown as likely as not to have the 
postoperative residuals of a pongee stake injury of the left 
foot that was sustained during his period of active service 
in the Republic of Vietnam.  

3.  The veteran currently is not shown have an acquired right 
foot condition due to any event or incident of his active 
service.  




CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
current disability manifested by recurrent hyperkeratosis of 
the left foot is due to disease that was incurred in service.  
38 U.S.C.A §§ 1110, 1131, 5107, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  

2.  The veteran is not shown to have right foot disability 
due to disease or injury that was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  

It is noted that the veteran was provided notice of VCAA in 
letters from the RO in July 2003 and the Appeals Management 
Center (AMC) in January 2006.  In a decision dated in 
December 2005, the Board remanded the veteran's service 
connection claim for further development.  

The VCAA letters from the RO and AMC informed the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what medical or other evidence he was 
responsible for obtaining.  VA also identified which evidence 
it was responsible for obtaining.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Furthermore, the veteran was accorded a VA examination that 
was completed in April 2006.  

Also, the veteran has testified at personal hearings held at 
the RO in March 2004 and before the undersigned Veterans Law 
Judge in September 2005.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist him in substantiating his claim.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only service connection claims. With 
service connection cases, no disability rating or effective 
date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Therefore, the facts relevant to the claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of VCAA and the implementing 
regulations.  See Wensch v. Principi, 15 Vet App 362 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  


Service Connection Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

Service connection may be presumed where certain chronic 
manifest themselves to a compensable degree within one year 
after separation from service.  38 C.F.R. §§ 3.307, 3.309 
(2005).  

The regulations also provide that service connection may be 
granted for any disability which is proximately due to or the 
result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original claim.  38 C.F.R. § 3.310 (2005).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2005).  


Analysis

The veteran has testified that, in 1969, during his service 
in the Republic of Vietnam, he stepped on pongee stakes that 
caused injuries to his feet.  Specifically, he reported 
sustaining a puncture wound of the left foot and received 
ointments and soap to treat the wounds on his feet.  Later, 
he developed a recurrent infection that required medical care 
at Quang Tri.  He testified that, since his active duty 
service, he has experienced problems with his feet, 
especially the left foot.  The veteran has not specified the 
nature of any injury to his right foot.  

The veteran testified that, in August 1970, following his 
separation from service, he sought medical treatment for his 
claimed foot problems.  Prior to his in-service injuries, he 
did not have any foot problems.  He reported treating  his 
foot condition by razoring off recurrent skin lesions and 
using shoe inserts for comfort and having surgery to remove a 
skin lesion of the left foot.  

However, the Board notes in this regard that there is no 
evidence of treatment records dated in the 1970's for review, 
most likely due to the age of the medical records.  

In this case, the report of medical history at enlistment in 
January 1969 noted that the veteran had had problems with leg 
cramps and foot trouble.  However, the veteran's enlistment 
examination report dated in January 1969 is clinically 
negative for any abnormalities of the skin or feet.  

In January 1969, the veteran was treated on three occasions 
for complaints of recurrent swelling and pain in the right 
knee that was noted be ongoing for a 1-year period.  The 
veteran's separation examination report dated in August 1970 
is clinically negative for any abnormalities of the skin or 
feet.  

For the period following service, the Board has reviewed the 
veteran's VA outpatient podiatry records dated from 2002 to 
2005.  

In May 2002, the veteran complained of generalized joint and 
muscle pain in the feet, shoulders, knees and ankles.  

In November 2002, the veteran reported a history of painful 
skin lesions of the feet since service.  He indicated that, 
15 to 20 years ago, he underwent surgery to correct the 
regrowth of painful skin lesions on his feet that did not 
alleviate his symptoms.  The podiatrist's diagnosis was 
hyperkeratosis of the metatarsals with no evidence of edema, 
erythema or wounds.  The veteran was debrided and fitted for 
orthodics.  

In VA outpatient podiatry notes dated in May 2003, the 
veteran reported having painful plantar hyperkeratosis.  The 
podiatrist reported that he had limited success with acid 
applications, sanding lesions or use of orthodics.  The 
podiatrist noted complaints of severe foot pain while working 
as an equipment mechanic due to painful lesions on the left 
foot.  

The Board notes that VA podiatry notes dated from 2003 to 
2005 reflect ongoing debridement of painful, recurrent skin 
lesions (corns) on the veteran's feet.  

On VA examination in April 2006, the examiner noted that his 
review of the claims file showed documents referable to 
bilateral foot problems and a in-service injury of the left 
foot.  Specifically, the examiner noted that the veteran had 
sustained a puncture wound to the third metatarsal of the 
left foot that went through the dorsum with recurrent 
infection.  The examiner indicated that the veteran had had 
problems with bilateral foot pain, soreness and tenderness 
since the in-service injuries that ultimately required 
surgical correction.  

On examination of the right foot, the examiner noted 
metatarsal calluses with tenderness and soreness over the 
metatarsals and calluses of the first, third, and fifth toes.  
The examiner noted no evidence of injuries of the right foot.  

An examination of the left foot revealed a wound from the 
bottom going out through the third metatarsal with calluses 
observed over the first, third and fifth toes.  No other foot 
deformities were observed to include hammering or clawing.  

The examiner reported findings of tenderness, soreness and 
pain over the metatarsals in the feet.  

The examiner's diagnosis was that of bilateral metatarsal 
calluses with residual postoperative pongee stake injury of 
the left foot.  The examiner opined that it was more likely 
than not that the veteran's left foot condition was related 
to his old injury and subsequent surgery in the service.  The 
examiner noted that any relationship of the veteran's right 
foot to his military service was speculative.  

In this case, the Board finds, given the medical record,  
that service connection is warranted for the veteran's left 
foot condition, but not for any right foot disability.  

While the veteran currently suffers from calluses, there is 
no competent medical evidence that links any condition of his 
right foot to an incident or event in service.  

On VA examination in April 2006, the examiner could not opine 
that any relationship existed between the veteran's right 
foot condition and service without speculation.  In this 
regard, the Board notes that service connection may not be 
based on a resort to speculation or even remote possibility, 
and medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See 38 C.F.R. 
§ 3.102; Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  

The only evidence in support of the veteran's claim with 
regard to a right foot disability is his own lay opinion.  
However, it is well established that, as a layperson, he is 
not considered capable of opining, no matter how sincerely, 
that he developed a right foot disability during service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

In light of the absence of competent medical evidence linking 
a right foot disability to active service, the claim must be 
denied.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); 38 C.F.R. § 3.102.  

With regard to the veteran's left foot, the Board finds that 
the evidence is in relative equipoise in showing supports the 
residuals of a through-and-through wound of the left foot as 
likely as not were due to the injury described by the veteran 
as having been incurred in service.  

Under such circumstances, all reasonable doubt is resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 
3.102.  Hence, service connection is warranted.  





ORDER

Service connection for postoperative residuals of a pongee 
stake injury of the left foot is granted.  

Service connection for a right foot disorder is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


